SIXTH AMENDMENT TO CONSOLIDATED AMENDED AND RESTATED MASTER LEASE This Sixth Amendment to Consolidated Amended and Restated Master Lease (this “Amendment”) is executed and delivered as of March 14th, 2008 by and between STERLING ACQUISITION CORP., a Kentucky corporation (“Lessor”), the address of which is 9690 Deereco Road, Suite 100, Timonium, MD 21093, and DIVERSICARE LEASING CORP., a Tennessee corporation, the address of which is 1621 Galleria Boulevard, Brentwood, TN37027. RECITALS: A.Lessee has executed and delivered to Lessor a Consolidated Amended and Restated Master Lease dated as of November 8, 2000, but effective as of October 1, 2000, as amended by a First Amendment to Consolidated Amended and Restated Master Lease dated as of September 30, 2001, a Second Amendment to Consolidated Amended and Restated Master Lease dated as of June 15, 2005 (the “Second Amendment”), a Third Amendment to Consolidated Amended and Restated Master Lease dated as of October 20, 2006 (the “Third Amendment”), a Fourth Amendment to Consolidated Amended and Restated Master Lease dated as of April 1, 2007, and a Fifth Amendment to Consolidated Amended and Restated Master Lease dated as of August 10, 2007 (the “Existing Master Lease”) pursuant to which Lessee leased from Lessor certain healthcare facilities. B.Pursuant to that certain Unimproved Property Contract (the “Paris Purchase Agreement”) dated as of September 4, 2007 between Haynes, Haynes and Jones, a general partnership, and Omega Healthcare Investors, Inc., a Maryland corporation (“Omega”), Omega has the right to acquire that certain parcel of unimproved land described on attached Exhibit A and located in Paris, Texas (the “Paris Land”). C.Omega is the parent corporation of Lessor and intends to assign its right to purchase the Paris Land to Lessor. D.Lessor and Lessee desire to have a skilled nursing facility constructed on the Paris Land (the “Paris Facility”) and for Lessee to lease the Paris Facility from Lessor pursuant to the Existing Master Lease. E.Lessee and Lessor desire to amend the Existing Master Lease to add the Paris Facility to the Existing Master Lease on the terms and conditions of this Amendment. NOW THEREFORE, the parties agree as follows: 1.Definitions. (a)Any capitalized term used but not defined in this Amendment will have the meaning assigned to such term in the Master Lease.From and after the date of this Amendment, each reference in the Existing Master Leases or the other Transaction Documents to the “Lease” or “Master Lease” means, as applicable, the Existing Master Lease or Existing Master Leases as modified by this Amendment. (b)In addition to the other definitions contained herein, when used in this Amendment the following terms shall have the following meanings: “Acquisition Date” means the date that the Land described in Exhibit A to this
